                Case 1:19-cr-00552-GHW Document 15 Filed 08/28/19 Page 1 of 1
                                                U.S. Department of Justice
       [Type text]
                                                            United States Attorney
                                                            Southern District of New York

                                                           The Silvio J. Mollo Building
                                                                                          USDC SDNY
    MEMORANDUM ENDORSED                                    One Saint Andrew’s Plaza
                                                           New York, New York 10007       DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                            August 28, 2019
                                                                                          DOC #:
                                                                                          DATE FILED: 8/28/19
       The Honorable Gregory H. Woods
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York, 10007


          Re:     United States v. Edward Shin, No. 19 Cr. 552 (GHW)


       Dear Judge Woods:

           The Government writes respectfully to request that the Court enter the enclosed protective
       order to govern the production of discovery in this matter. The Government and counsel for the
       defendant have executed the protective order.

           In addition, the Government also wishes to advise the Court that we anticipate producing
       between 500 gigabytes and 1 terabyte of discovery in this matter. To that end, prior to the initial
       conference on August 14, we requested that the defense provide a 1 terabyte hard drive, which the
       defense has done. However, at the August 14 conference, Government counsel inadvertently
       misstated the volume of discovery to be approximately 10 gigabytes. The Government apologizes
       for the erroneous statement.


                                                    Respectfully submitted,

Application granted by separate order.              GEOFFREY S. BERMAN
The Clerk of Court is directed to                   United States Attorney
terminate the motion pending at Dkt.
No. 13.

SO ORDERED                                      by: __/s/____________________
                                                     __/s/________
New York, NY                                        Daniel
                                                    D niel Tracer
                                                    Da
                                                    Tara
                                                    Tara
                                                    Ta  ra MM.. La Morte
                                                                La M o
August 28, 2019
                                                    Assistant
                                                    Assiistant United
                                                    As           Unite States Attorneys
                                                    (212)
                                                      21122) 6637-2329/1041
                                                    ((2        37-2329
